Plaintiff was married to defendant when she was 16 years old. Two children were born to the parties. Their matrimonial experience was quite stormy. They separated once and defendant filed a bill for divorce. However, they became reconciled and resumed matrimonial relations which continued until October 5, 1922, when plaintiff left defendant under circumstances which we conclude justify a decree of divorce on the grounds of extreme cruelty. While defendant insists that plaintiff has also been guilty of such misconduct as would justify a decree in his favor on a like charge, he did not ask *Page 267 
for such decree but expressed his willingness to effect a reconciliation. After the proofs were concluded the trial judge advised the parties to get together for the benefit of the children and withheld decision for several months in the hopes that such reconciliation would be effected. His efforts were of no avail and plaintiff was given a decree and the custody of the children with the privilege given the father of visiting and associating with them as often and as much as may be convenient. A modest sum was allowed for their support. In this court it is again insisted that a reconciliation will be effected if plaintiff's bill is dismissed and we are urged to find plaintiff guilty of the acts of extreme cruelty charged against her and apply the well recognized rule that where the parties are both guilty of extreme cruelty no decree will be granted either party on that ground. But we are persuaded that defendant has not established the charges he makes against his wife. Indeed, it is difficult to understand how he can wish for a reconciliation if some of the things he charges by innuendoes are true. The trial judge heard and saw the witnesses and was well able to measure their credibility; he concluded that plaintiff had made a case and defendant had not. We are not disposed to disagree with his conclusions. Should there be a change in the condition of the parties necessitating a change in the amount allowed for the support of the children or their custody, application may be made to the circuit court.
The decree will be affirmed, with costs.
CLARK, C.J., and McDONALD, BIRD, SHARPE, MOORE, STEERE, and WIEST, JJ., concurred. *Page 268